DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blitz et al (US 2010/0319341).
As to claims 1 and 3, Blitz et al disclose a robotic system (discussed as medical robotics actuator - see paragraph [0010]), as illustrated in Figures 1-20 and attached Exhibit 1, comprising a soft actuator (112) comprising an elastomeric bladder (140) (see paragraph [0075]) configured to receive an inflation fluid (inflation on soft actuator (112) exerts a force on plunger 124’, 124” – see paragraph [0041]); a hub (104) comprising a first end having an actuator interface (@136’,136”) configured to receive the soft actuator (coupled to 136’,136” and bottom of 124’,124” – see paragraph [0052]), a second end having a 
With claim 2, the control valve is a directional control valve (1010) for selectively allowing inflation fluid to flow in a first direction into the actuator or in a second direction out of the actuator (“system 100 is shown with a locking device, such as a manually or  mechatronically deployed drift pin 1008 and a manifold 1035 of air or fluid tubes connected to control valves 1010 for pressurizing and de-pressurizing  each fluid containers” – see paragraph [0069]).
With claim 4, the pressure source is a compressor (“hoses 1020 to connect the fluid inflatable containers 140',140'' to the control valves 1010, compressor 1012, and an optional storage tank for pressurized fluid 1013” – see paragraph [0069]).
As to claim 15,  Blitz et al disclose a robotic system (discussed as medical robotics actuator - see paragraph [0010]), as illustrated in Figures 1-20 and attached Exhibit 1, comprising a soft actuator (112) comprising an elastomeric bladder (140) (see paragraph [0075]) configured to receive an inflation fluid (inflation on soft actuator (112) exerts a force on plunger 124’, 124” – see paragraph [0041]); a hub (104) comprising a first end having an actuator interface (@136’,136”) configured to receive the soft actuator (coupled to 136’,136” and bottom of 124’,124” – see paragraph [0052]), a second end having a mounting 
With claim 17, the accumulator (pressurized fluid storage container 1013) is at least one accumulator, and the at least one accumulators are collectively sized so that, when a fluid conduction path is created between the one or more accumulators and the actuator, a predetermined actuation pressure or partial vacuum is achieved (“The computer 1014, by processing information from the electronic 
pressure sensors 1021, the ambient temperature sensor 1025, the rotational position encoders (not shown) and/or the electronic level sensors 1026, may calculate the present position of the application, determine the fluid volume and pressure changes necessary to effect within each fluid inflatable container 
to actuate, drive, or move the object or application to the desired position to maintain optimal orientation with respect to the target.  The computer may then  activate the valve actuators 1011 and activate the compressor 1012 or the pressurized fluid storage system 1013 to release compressed fluid into hoses 
attached to those fluid inflatable containers 140',140'' that need to inflate and simultaneously release fluid out of those fluid inflatable containers that need to deflate in order to actuate or drive or otherwise move the object or application to the desired position” –see paragraph [0072]).
As to claim 18, Blitz et al disclose a robotic system (discussed as medical robotics actuator - see paragraph [0010]), as illustrated in Figures 1-20 and attached Exhibit 1, comprising a soft actuator (112) comprising an elastomeric bladder (140) (see paragraph [0075]) configured to receive an inflation fluid (inflation on soft actuator (112) exerts a force on plunger 124’, 124” – see paragraph [0041]); a hub (104) comprising a first end having an actuator interface (@136’,136”) configured to receive the soft actuator (coupled to 136’,136” and bottom of 124’,124” – see paragraph [0052]), a second end having a mounting interface (@surface between 124’,124” and 120) configured to be mounted to a robotic arm (120 move object 810 – see paragraph [0075]), and a hub body (140’,140”) having a pressure source (“hoses 1020 to connect the fluid inflatable containers 140',140'' to the control valves 1010, compressor 1012, and an optional storage tank for pressurized fluid 1013.” - see paragraph [0069]) configured to supply the inflation fluid through the actuator interface to the soft actuator (“When air is introduced through the fill port, which may be  located in the boot, the sleeve 112 portion inflates and moves into the  clearance between the surface of the vane 120 and the drum 104 by rolling along  the surface of the vane 120.” - see paragraph [0041]); wherein the pressure source is a reaction chamber distinct from the actuator, the reaction chamber configured to accommodate a chemical reaction which generates a gaseous product (“ a chemical reaction may be used to create gas or create pressure either in a storage tank or within a third container” – see paragraph [0057]) .
Allowable Subject Matter
Claims 5-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzumori, Schiettecatte, Bubic, Shahinpoor, Seto, and Ono are cited as being relevant art, because each prior  art discloses a robotic system comprising an soft actuator and a hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652